DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 12/22/2020 have been entered and considered.  Claims 3-7, 9, 12, 13, 16 and 19 are cancelled.  Newly admitted claims 21 and 22 have been entered.
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
3.	Insulating film 41 in the specification is now first insulating film 41.
4.	Insulating film 42 in the specification is now second insulating film 42.
5.	Insulating film 43 in the specification is now third insulating film.
Allowable Subject Matter
6.	Claims 1, 2, 8, 10, 11, 14, 15, 17, 18 and 20-22 are allowed over the prior art of record.
Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance:  After consideration of applicant’s arguments, amendments and a further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest a light emitting device comprising: wherein a stacked portion of the semiconductor stacked body that includes a portion of the n-type semiconductor layer, a portion of the light-emitting layer, and a portion of the p-type semiconductor layer is, in a top view, surrounded by the n-side contact surface; a reflecting film covering the stacked portion and contacting a lateral surface of the stacked portion; a first insulating film contacting the reflecting film; an n-side electrode contacting the first insulating film and including, an n-contact portion contacting the n-side contact surface; and a p-side electrode located on the p-type semiconductor layer and contacting the p- type semiconductor layer as described in the independent claim and in the context of its recited apparatus along with its depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
March 16, 2021